UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 17-6216


KEN C. DAVIS,

                   Plaintiff - Appellant,

             v.

ROBERT MCCABE; MAJOR SPRUILL; MRS. MCDONALD; MRS. JACKSON,

                   Defendants – Appellees,

             and

COMMONWEALTH OF VIRGINIA; STU; HAROLD W. CLARKE,

                   Defendants.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Mark S. Davis, District Judge. (2:16-cv-00179-MSD-LRL)


Submitted: June 20, 2017                                      Decided: June 23, 2017


Before SHEDD, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ken C. Davis, Appellant Pro Se. Jonathan Lewis Stone, NORRIS & ST. CLAIR P.C.,
Virginia Beach, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Ken C. Davis appeals the district court’s order denying relief on his 42 U.S.C.

§ 1983 (2012) complaint. On appeal, we confine our review to the issues raised in the

Appellant’s brief.   See 4th Cir. R. 34(b).     Because Davis’ informal brief does not

challenge the basis for the district court’s disposition, Davis has forfeited appellate

review of the court’s order. See Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th

Cir. 2004). Accordingly, we affirm the judgment of the district court. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            3